 Case: 1:19-cv-00863 Document #: 37 Filed: 03/20/19 Page 1 of 1 PageID #:2177

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Entertainment One UK Ltd.
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:19−cv−00863
                                                                     Honorable Gary
                                                                     Feinerman
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 20, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 5/20/2019 at 9:00 a.m. Motion hearing held. For the reasons stated on the
record, Plaintiff's motion for entry of a preliminary injunction [31] is granted. Enter
order.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
